  Case 6:19-cv-00254-ADA Document 71 Filed 09/09/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

VLSI TECHNOLOGY LLC,

             Plaintiff,                     )    Civil Action No.: 19-cv-00254-ADA
                                            )
      vs.                                   )              LEAD CASE

INTEL CORPORATION,                          )    Consolidated Case Nos.:
                                            )                      19-cv-00255-ADA
             Defendant.                     )                      19-cv-00256-ADA




                               Agreed Schedutin Order

     Agreed Dates                                      Item
  September 20, 2019      Defendant serves preliminary invalidity contentions in the
                          form of (1) a chart setting forth where in the prior art
                          references each element of the asserted claim(s) are found,
                          (2) an identification of any limitations the Defendant
                          contends are indefinite or lack written description under
                          section 112, and (3)an identification of any claims the
                          Defendant contends are directed to ineligible subject matter
                          under section 101. Defendant shall also produce (1) all prior
                          art referenced in the invalidity contentions, (2) technical
                          documents, including software where applicable, sufficient
                          to show the operation of the accused product(s), and (3)
                          summary, annual sales information for the accused
                          product(s) for the prior two years, unless the parties agree to
                          some other timeframe.

  October 1, 2019 at      Parties exchange claim terms for construction and proposed
  12pm CT                 constructions

  October 16, 2019        Parties exchange proposed claim constructions for claim
                          terms proposed by the other party

  October 21, 2019        Deadline to meet and confer to narrow terms in dispute and
                          exchange revised list of terms/constructions

  October 30, 2019        Parties file Opening claim construction briefs, including any
                          arguments that any claim terms are indefinite.

  November 18, 2019       Parties file Responsive claim construction briefs.
Case 6:19-cv-00254-ADA Document 71 Filed 09/09/19 Page 2 of 3




    Agreed Dates                                    Item
December 2, 2019     Parties file Reply claim construction briefs.

December 5, 2019     Parties submit Joint Claim Construction Statement, optional
                     tutorials, and consolidated briefing collated by Opening,
                     Response, and Reply.

December 12, 2019    Markman Hearing at 9:00 a.m.

December 13, 2019    Fact Discovery opens; deadline to serve Initial Disclosures
                     per Rule 26(a).
January 17, 2020     Deadline to add parties

January 31, 2020     Deadline to serve Final Infringement and Invalidity
                     Contentions.

February 28, 2020    Deadline to amend pleadings. A motion is not required
                     unless the amendment adds patents or claims.

March 11, 2020       Deadline to serve parties' Requests for Production without
                     leave from Court

May 22, 2020         Close of Fact Discovery

May 29, 2020         Opening Expert Reports

June 26, 2020        Rebuttal Expert Reports

July 17, 2020        Close of Expert Discovery
July 24, 2020        Deadline to meet and confer to discuss narrowing the
                     number of claims asserted and prior art references at issue.
                     The parties shall file a report within 5 business days
                     regarding the results of the meet and confer.

July 31, 2020        Dispositive motion deadline and Daubert motion deadline.

August 14, 2020      Serve Pretrial Disclosures (jury instructions, exhibits lists,
                     witness lists, designations)

August 28, 2020      Serve objections to pretrial disclosures/rebuttal disclosures

September 4, 2020    Serve objections to rebuttal disclosures and File Motions in
                     limine

September 11, 2020   File Joint Pretrial Order and Pretrial Submissions (jury
                     instructions, exhibits lists, witness lists, designations); file
                     oppositions to motions in limine



                                       -5-
Case 6:19-cv-00254-ADA Document 71 Filed 09/09/19 Page 3 of 3




   Agreed Dates                                   Item
September 18, 2020   Deadline to meet and confer regarding remaining objections
                     and disputes on motions in limine

September 29, 2020   File joint notice identifying remaining objections to pretrial
                     disclosures and disputes on motions in limine

October 2, 2020      Final Pretrial Conference

October 5, 2020      Anticipated Start Of Jury Selection/Trial(s)




SlGNEDthisrdayof            $91è$(2V'                 ,2019.




                                                               i
                                         \_'.
                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
